The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 19, 2014

                                       No. 04-14-00159-CR

                                       David Darrell KING,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2865
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
       The trial court imposed sentence on David Darrell King on November 19, 2013, and King
timely filed a motion for new trial. Therefore, King’s notice of appeal was due February 17,
2014, ninety days after sentence was imposed. See TEX. R. APP. P. 26.2(a)(2). A motion for
extension of time to file the notice of appeal was due March 4, 2014. See TEX. R. APP. P. 26.3.
The record contains a notice of appeal file stamped March 5, 2014. The certificate of service
signed by counsel states the notice of appeal was also served on appellee by hand delivery on
March 5, 2014. King did not file a motion for extension of time to file the notice of appeal.

        We therefore order a response due April 3, 2014, showing cause why this appeal should
not be dismissed for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996) (holding that timely notice of appeal is necessary to invoke court of appeals’
jurisdiction). If appellant fails to satisfactorily respond within the time provided, the appeal will
be dismissed. Appellant has the burden to request the trial court clerk prepare a supplemental
clerk’s record containing all pleadings and orders necessary to show this court’s jurisdiction.
Appellant must then file a copy of any such request with this court. All deadlines in this matter
are suspended until further order of the court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court